DETAILED ACTION
The Amendment filed October 29, 2021 has been entered. Claims 1 and 4 have been amended. Claim 2 has been canceled. Currently, claims 1, 3, and 4 are pending in the application.

Examiner Note
This corrected Notice of Allowance is mailed herein to correct a typographical error in the PTOL-37 form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shuichi in view of Koyama represents the best art of record. However, Shuichi in view of Koyama fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, Shuichi in view of Koyama fails to critically teach that the number of the receivers to be installed is (2n+1) (n is a natural number of 2 or more), and the variable-sound-pressure distribution waveform acquisition unit, for each of all combinations for selecting three receivers from the (2n+1) receivers, acquires the variable sound pressure distribution waveform based on the ultrasonic pulse emitted from the transmitter and incident on the three receivers in a state where the 
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 1 and the examiner can find no teachings for a ultrasonic flow-rate measurement device as claimed, wherein the number of the receivers to be installed is (2n+1) (n is a natural number of 2 or more), and the variable-sound-pressure distribution waveform acquisition unit, for each of all combinations for selecting three receivers from the (2n+1) receivers, acquires the variable sound pressure distribution waveform based on the ultrasonic pulse emitted from the transmitter and incident on the three receivers in a state where the flow velocity of the fluid to be measured in the pipe is not zero, and averages the variable sound pressure distribution waveforms for all the combinations, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855